W. Allen, J.
1. The St. of 1880, c. 239, § 2, as amended by the St. of 1881, o. 225, provides that “ lío such licensed person shall place or maintain, or authorize or permit to be placed . or maintained, upon any premises used by him for the sale of *198spirituous or intoxicating liquors under the provisions of his license, any screen, blind, shutter, curtain, partition, or painted, ground, or stained glass window, or any other obstruction, which shall interfere with a view of .the business conducted upon the premises,” and § 6 of c. 239 of the St. of 1880 prescribes the penalty for any violation of the provisions of the act. The statute does not make the 'license subject to the condition that the person licensed shall not do the prohibited acts, but provides that any licensed person doing the acts shall be subject to the penalty. It creates a new offence, which is sufficiently set forth in each of the complaints.
2. Each of the cases was properly left to the jury, upon sufficient evidence, and under instructions sufficiently favorable to the defendant. Exceptions overruled.